DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claim 1-7) in the reply filed on 04/28/2022 is acknowledged. Because applicant did not explicitly indicate the election was made without traverse and did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 and 12/06/2021 were filed after the filing date of this application on 05/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “As used within this disclosure, “molding” refers to a transfer molded sealing compound with high pressure for encasing electronic components of an SMT electronic package. In contrast, encapsulation, refers to a covering compound, for example a self-leveling epoxy potting over the electronic components.”
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a thermosetting polymer material”.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Claim 4 recites “the molding encasing is comprises a thermosetting polymer material.” “The molding encasing” should be changed to “the molding” or “the molding encasing the laser die and the plurality of bond wired on the component side of the leadframe”
Claim 6 recites “The surface mount laser package of claim 4, wherein the thermosetting polymer material transparent is compatible to the transfer molding process. The molding material has to be hard enough after curing for singulating the molded matrix into individual units, and for surface polishing the light emitting side.” “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” MPEP 608.01(m). Applicant has written the claim as two sentences, which is not appropriate. 
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “a molding encasing the laser die”. [0023] of the Pre-Grant Publication of this application provides “As used within this disclosure, “molding” refers to a transfer molded sealing compound with high pressure for encasing electronic components of an SMT electronic package. In contrast, encapsulation, refers to a covering compound, for example a self-leveling epoxy potting over the electronic components.” The Office has provisionally used this “definition” in interpreting the claims. However, applicant must make clear they intend this definition to be limiting as explained below.
While applicant may act as their own lexicographer and/or disavow claim scope, applicant must do so clearly. MPEP 2111.01. In this application, applicant has failed to clearly establish and intent to limit “molding” to “a transfer molded sealing compound with high pressure for encasing electronic components of an SMT electronic package” in the claims. First, the definition is unclear, because it is unclear what “with high pressure” refers too. Second, claim 6 of the application states “the thermosetting polymer material transparent is compatible to the transfer molding process”. The inclusion of this language suggests that applicant does not consider the definition in the specification limiting. To clearly establish applicant intends for this definition to be limiting, applicant should amend the specification to correct grammatical informalities and amend the claims such that elements already provided by the definition are not claimed separately.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the molding encasing is comprises a thermosetting polymer material.” “Is” and “comprises” are both transitional phrases. However, “is” is generally considered to be a closed transitional phrase (See, e.g., MPEP 2117I “alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"), while “comprises” is an open transitional phrase. Accordingly, it is unclear what scope applicant intends the claim to have. For the purpose of this Office Action, the Office will interpret claim 4 as “the molding comprises a thermosetting polymer material”.
Claim 5 recites “the thermosetting polymer material transparent to the light from the laser die.” The claim is indefinite, because it is not grammatically correct and “the light” lacks antecedent basis. For the purpose of this Office Action, the Office will interpret claim 5 to mean “the thermosetting polymer material is transparent to light from the laser die.”
Claim 6 contains a second sentence reciting “The molding material has to be hard enough after curing for singulating the molded matrix into individual units, and for surface polishing the light emitting side.” It is unclear if applicant intends for this language to be limiting. Furthermore, “the thermosetting polymer material transparent is” is not grammatically correct. Claim 6 is also indefinite, because “the transfer molding process”, “the molded matrix”, and “the light emitting side” lack antecedent basis. 
For the purpose of this Office Action, the Office will interpret claim 6 as “the thermosetting polymer material is compatible to a transfer molding process with a hardness after curing to allow for singulation and polishing. 
Claim 7 recites “a bottom surface of the laser package comprises a surface of cured molding and the leadframe component side.” Claim 7 is indefinite, because it is unlcear how “a bottom surface of the laser package” may contain “a surface of cured molding and the leadframe component side” when claim 1 requires a molding encasing the component side of the lead frame (i.e. “a molding encasing the laser die and the plurality of bond wired on the component side of the leadframe”). Additionally, “the leadframe component side” lacks antecedent basis. For the purpose of this Office, the Office will interpret claim 7 to require “a bottom surface of the laser package comprises a surface of cured molding and the board attach side.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “the molding encasing is comprises a thermosetting polymer material”. Claim 1 recites “a molding encasing the laser die”. The definition of “molding” in the specification requires “a transfer molded sealing compound with high pressure for encasing electronic components of an SMT electronic package”. Claim 6, which depends from claim 4, goes on to further recite “the thermosetting polymer material transparent is compatible to the transfer molding process”. Accordingly, it does not appear that claim 4 contains all the limitations of claim 1 due to the doctrine of claim differentiation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Halbritter et al. (US 2019/312407 A1), hereafter Halbritter, in view of Takahashi (JP 2001-77232 A), hereafter Takahashi. 
Regarding claim 1, Halbritter discloses a surface mount laser package ([0012]) for a side-looking semiconductor laser (Fig. 1 element 7; [0063]), comprising: a substantially planar leadframe with a component side and a board attach side ([0063]), the component side further comprising a conductive die attach pad (Fig. 1 element 3) and a plurality of wire bond pads (Fig. 1 elements 4, 5, 10, 11, 12, 13); a laser die comprising an anode surface and a cathode surface (Fig. 1 element 7; [0016]), the cathode surface mounted to the conductive die attach pad (Fig. 1 element 7; [0016]); a plurality of bond wires, each bond wire comprising a first end in electrical communication with the laser die anode surface and a second end in electrical communication with a wire bond pad of the plurality of wire bond pads (Fig. 1 element 18; [0065]); and an insulation layer encasing the laser die and the plurality of bond wired on the component side of the leadframe and further disposed between the conductive die attach pad and each of the plurality of wire bond pads within a plane of the leadframe (Fig. 1 element 16; [0064]). Halbritter does not explicitly disclose the insulation layer is a molding layer as defined by applicant’s specification. However, Takahashi discloses a molding layer as defined by applicant’s specification in a similar device (pg. 6 para. beginning “After tightening 31, the transfer mold method”). The advantage is to provide a sealing layer using a known method. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify Halbritter with a molding layer as defined by applicant’s specification as disclosed by Takahashi in order to provide a sealing layer using a known method and since the Court has held using a known technique to improve similar devices in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Halbritter further discloses the conductive die attach pad comprises a metallization layer on the leadframe and each of the plurality of wire bond pads comprises a metallization layer on the leadframe ([0009]).
Regarding claim 3, Halbritter further discloses the leadframe has a thickness on the order of 65 microns ([0009]).
Regarding claim 4, Halbritter further discloses the insulation layer is a polymer material ([0083]). Additionally, Takahashi discloses, for the same reasons as outlined above, the molding comprises a thermosetting polymer material (pg. 6 para. beginning “For example, a thermosetting sealing resin layer 25”).
Regarding claim 7, Takahashi, for the same reasons as above, further discloses a bottom surface of the laser package comprises a surface of cured molding and the board attach side of the leadframe (Fig. 1(a)).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Halbritter in view of Takahashi, as applied to claim 1 above, in further view of Nishida et al. (WO 2018/047760 A1), hereafter Nishida
Regarding claim 5, Halbritter further discloses the insulation layer is transparent to light from the laser die. Halbritter in view of Takahashi do not explicitly disclose the thermosetting polymer material is transparent to light from the laser die. However, Nishida discloses a thermosetting polymer material that is transparent to light (Fig. 6 element 230; pg. 22 para. beginning “the cured product constituting the sealing member 230”; pg. 27 Example 2). The advantage is to select a know material with good crack resistance (pg. 27 Example 2). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to further modify Halbritter in view of Takahashi with the thermosetting polymer material is transparent to light from the laser die as disclosed by Nishida in order to use a known material with good crack resistance and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6, Takahashi further discloses the thermosetting polymer material is compatible to a transfer molding process (pg. 6 para. beginning “After tightening 31, the transfer mold method”). Nishida, for the same reasons as outlined above, further discloses the thermosetting polymer material has a hardness after curing to allow for singulation and polishing (pg. 27 Example 2; Applicant’s specification indicates any material with a Shore D hardness above 70 should meet these requirements).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828        
05/07/2022